Tenney, J.
A check is, in form and effect, a bill of exchange, 3 Kent’s Com. § 44. The difference between one and the other is, that the former is drawn upon a bank, or on the house of a private banker, is payable on presentment, and the bank or banker is not entitled to days of grace upon it, although payable on some other day than its date. It may pass from hand to hand, and a reasonable time to each party receiving the same to present it for payment, is allowed; and the next day after receiving it, is held to be such reasonable time. Taylor v. Wilson, 11 Met. 44.
As between the holder of the check and the indorser, it ought to be presented with due diligence. 3 Kent’s Com. § 44, pp. 46, 58. And the holder must not only show a demand, or due diligence to obtain the money of the drawer of the check, but he must give reasonable notice to the indorser, to entitle him to a suit against him. Ibid. 72.
In the case of Mohawk Bank v. Broderick, 10 Wend. 304, it was held, that to charge an indorser upon a check for money, it must be presented with all dispatch and diligence consistent with the transaction of other commercial concerns ; that greater diligence is required in presenting it, than in presenting bills of exchange; and what would be a reasonable time, depends on the circumstances of each particular case.
If a check on a banker be delivered to a person distant from the place where it is payable, it will suffice to forward it by post or otherwise, to some person residing in the latter, on the day after it is received, and it will suffice for him to present it on the third day. Chitty on Bills, 420, (8th Am. Ed.) Rickford v Ridge, 2 Campb. 537.
The check, upon which this action was brought, is dated at Boston on Nov. 4,1854, and drawn upon a bank in that city, in favor of the defendant, and by him indorsed in blank, with no date, additional to that on the check. No facts are disclosed by the case, excepting what appears upon the check, *62and in a copy of the notarial certificate; and on the latter, it is stated, that the check was presented at the bank, on which it was drawn, (having been delivered to the notary for that purpose, by Joseph M. Marsh, cashier of the Exchange' Bank, which is understood to be a banking house in the city of Boston,) on Nov. 1, 1854, and payment was refused upon a demand then made. There is no evidence whatever, that the plaintiffs were the holders of the check prior to the time, when it was presented for payment, or that it had then been held by any party excepting the defendant, and the Exchange Bank.
The burden of showing a demand, within a reasonablé time, in order to hold the indorser, is upon the plaintiffs; and the paper having been drawn in Boston, upon a bank situated there, presumed to have been indorsed by the defenda'nt on the day of the date, and held after the negotiation by a bank, in the same place, the presentment cannot be regarded as having been made, under these circumstances, within a reasonable time.
It becomes unnecessary to examine the question, whether the defendant had notice of the demand, such as was made. According to the" agreement of the parties, the plaintiffs must be

Nonsuit.